Citation Nr: 0125241	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  98-12 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left eye condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1953.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The veteran had a pre-existing service left eye injury.

3.  During the veteran's military service, the veteran was 
treated with eye drops.  The service medical records noted 
that the veteran exited service with scar tissue of the left 
eye.

4.  The veteran now suffers from numerous left eye 
manifestations and symptoms, including the residuals of a 
monocular cataract.


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A); 38 C.F.R. § 3.103 (2001).

2.  Service connection for a left eye disability, to include 
the residuals of pink eye and a monolocular cataract, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 
C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran entered onto active duty in 1950 at the age of 
twenty.  Six years prior to his enlistment, he was hit in the 
eye with a splinter.  The splinter was removed and the injury 
was treated with salve.  The injury resulted in the 
development of an irregular pupil.  [A VA doctor hypothesized 
in November 2000 that the veteran probably had a medially 
irregular pupil that was enlarged toward the medial limbus - 
probably a sphincter break where the eye was punctured with 
the splinter.]  After entering onto active duty, the veteran 
contracted "pink eye" that was treated with eye drops.  Per 
the service discharge physical of November 1953, it was noted 
that the veteran had scar tissue on the left eye, which was 
treated with eye drops.  Complications and residuals as a 
result of the scar tissue and the treatment were not noted on 
the discharge physical.

Over forty-one years later, the veteran submitted an 
application for VA benefits for a left eye disability.  He 
claimed that as a result of his treatment for pink eye and 
the resulting scar tissue on the left eye, he developed 
several manifestations and symptoms in the eye that 
ultimately led to the development of a cataract.  

To support his suppositions, he submitted a letter from an 
eye doctor, H. C. Nickson, Jr.  Dr. Nickson wrote that the 
veteran had seen him five times between 1982 and 1994.  
Additionally, Dr. Nickson reported:

	. . . The patient gave history to me 
in 1982 of an old perforating injury of 
the left eye during the time that he was 
in the Armed Forces leaving him with a 
partial iris incarceration and some 
impairment of vision.  His vision at that 
time in 1982 was 20/20 best correctable 
in each eye.

He was seen again by me in September of 
1992 and at this time he had an early 
nuclear cataract in his left eye and his 
vision had dropped to 20/40. . . It could 
be construed that the old injury hastened 
the development of cataract in the left 
eye but I have seen many cases with 
monocular cataract of this type who had 
no previous history of trauma or 
infection.

After initially denying the veteran's claim for benefits, the 
RO then received, in February 1995, copies of the veteran's 
eye examinations from 1963 to 1977.  These records were from 
a Dr. T. G. Lamkin.  These records noted the scar on the left 
eye.

Three years later, in August 1998, the veteran's then eye 
doctor wrote a letter to the RO concerning the treatment he 
had given to the veteran.  Dr. B. I. Grissett, III, wrote:

	. . . He has had previous cataract 
surgery by Dr. Catanzaro in his left eye.  
He also has a history of an old injury 
and chronic irritation of the left eye.  
He desired for me to direct a letter to 
you concerning his ocular problems during 
his service with the Air Force.

As I told him, there is a possibility 
that Mr. S.'s letter dated 5/17/95 could 
represent some possibility of disease 
which effected Mr. S.'s eyes during his 
service with the Armed Forces.  There is 
no way for me to prove or disprove this.

In May 2000, the veteran provided testimony before the Board.  
During his hearing, the veteran repeated many of his 
contentions that he had previously made through his writings.  
He talked about his treatment during his tenure in the Air 
Force and he expanded on the treatment he had received since 
his discharge in 1953.  He also detailed the symptoms and 
manifestations from which he was now suffering therefrom.

The veteran underwent a VA ophthalmological exam in November 
2000.  The examiner was asked to express an opinion 
concerning the etiological relationship of any current eye 
condition and the problems the veteran experienced while he 
was in service.  The doctor stated:

	. . . It is more than likely that 
the cataract in the left eye occurred as 
a result of the original injury as well 
as the scaring over time, especially 
since he has developed a cataract in the 
right eye, but just less slowly.  The 
significance of the conjunctivitis or red 
eye that i[s] reported by the patient 
while in the service should have no 
relationship to the cataract or possibly 
did aggravate the scar on the limbus but 
should not have in any way limited his 
vision.

After the above exam, the RO obtained more records from the 
veteran's eye care doctor.  These records showed various 
check-ups of the veteran and also chronicled his cataract 
removal/implant surgery.  

The veteran's claim first came before the Board as a case of 
whether new and material evidence had been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a left eye disability.  In July 2000, 
the Board determined that new and material evidence had been 
proffered, and the Board reopened the veteran's claim.  As a 
result of the reopening, the claim was remanded to the RO for 
the purpose of obtaining additional medical information.  The 
claim has since been returned to the Board for review.  

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance of Act of 2000 became effective.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001) (VCAA); 66 Fed. Reg. 45602-45632 (August 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a)).  The provisions of these 
regulations apply to any claim for benefits received by the 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date, with the exception of that the amendments to 38 C.F.R. 
§ 3.156 relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA assistance 
in the case of claims to reopen previously denied final 
claims, which apply to any claim to reopen a finally decided 
claim received on or after August 29, 2001.  See 66 Fed. Reg. 
45620 (August 29, 2001); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

Because of the change in the law brought about by the VCAA, 
compliance with the notice and duty to assist provisions 
contained in the new law is now required.  The Board has 
considered this new legislation with regard to the 
appellant's claim.  However, a review of the claims folder 
indicates that a remand of the case to the RO solely for 
consideration of the new law is not necessary.  The veteran 
has been consistently notified of all actions taken by the VA 
in support of his claim.  The veteran has been provided 
notice of the requisite material laws and regulations that 
apply to his claim.  Moreover, he has had the opportunity to 
provide testimony before the VA and he has proffered numerous 
documents in support his claim.  Furthermore, the veteran's 
medical records have been obtained and he has been provided a 
detailed medical examination of his eyes.  The veteran is not 
prejudiced by the Board's decision not to remand the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2000); 38 C.F.R. § 3.303(a) (2001).  
Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) (2001) by evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease.  See Brewer v. 
West, 11 Vet. App. 228, 231 (1998).  In this instance, 
presumptive service connection is not for consideration.  Cf. 
38 C.F.R. § 3.309 (2001).

The veteran has asserted that his left eye condition from 
which he now suffers is related to the pink eye he suffered 
from while he was in service.  He admits that he did 
experience an injury to his left eye when he was fourteen 
years old - six years prior to his enlistment.  Because of 
the problems he experienced with his eye in the Air Force, he 
has asserted that his pre-existing left eye condition was 
made more disabling which developed into his present eye 
disability.  However, despite his assertions, medical 
evidence corroborating his claim has not been presented.  The 
service medical records do show that the veteran had a pre-
existing condition and that he was treated for an acute eye 
disease.  Yet, the post-service medical records do not 
conclusively demonstrate that his current condition is the 
result of his military service.  In fact, VA and private eye 
doctors have written that although there is a possibility 
that they may be related, they acknowledged that his current 
condition may have also been due to other circumstances not 
related to the veteran's pre-existing service eye disability, 
the scar tissue of the eye noted in service, or the treatment 
he received for an eye problem while in the Air Force.  

Notwithstanding the statements made by the veteran, which 
were undoubtedly made in good faith, the veteran is not a 
doctor or medically trained, and he is not competent to 
etiologically link his current condition with treatment he 
received over forty plus years ago.  See Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran has argued that the opinion provided by his 
private physicians fulfills the provisions of 38 C.F.R. § 
3.303(d) (2001) since a medical professional has linked the 
veteran's current condition with his military service.  The 
statements were given by Dr. H. C. Nickson, Jr.(dated August 
30, 1994), Dr. T. Catanzaro (dated July 10, 1996), and Dr. B. 
I. Grissett, III (dated August 17, 1998).  The Board holds 
that these statements are inconclusive and speculative.  That 
is, the doctors opined that it was "possible" or it "could 
be" that his present condition was due to a condition he was 
treated for while in service.  However, all three physicians 
admitted that there was no way to prove this and two of them 
speculated that the veteran's condition was due to other 
reasons.

This evidence is deemed to be of limited weight as the 
statement fails to assert a medical basis upon which the 
supposition was predicated.  The United States Court of 
Veterans Appeals, hereinafter the Court, has made it clear 
that medical possibilities and unsupported medical opinions 
carry negligible probative weight.  See Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  See also Perman v. Brown, 5 Vet. 
App. 237, 241 (1993)(an examining physician's opinion to the 
effect that he cannot give a "yes" or "no" answer to the 
question of whether there is a causal relationship between 
emotional stress associated with service-connected post-
traumatic stress disorder and the later development of 
hypertension is "non-evidence") (citing Sklar v. Brown, 5 
Vet. App. 140, 145-46 (1993)); Kates v. Brown, 5 Vet. App. 
93, 95 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 
(1992)); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); see 
also Dyess v. Derwinski, 1 Vet. App. 448, 453-54 (1991).

In other words, since the doctors couched their statements 
with the speculative terms possible and could be, such an 
opinion constitutes "non-evidence" with no positive or 
negative weight, or at best, little positive weight due to 
its lack of rationale or explanation.  An examiner's opinion 
must be supported by clinical evidence and not merely general 
conclusions based on a history furnished by the appellant.  
Black v. Brown, 5 Vet. App. 177, 180 (1993).  Consequently, 
the veteran's private doctors suppositions are no better than 
the facts alleged by the claimant, and may be accorded little 
weight with regard to the etiology of the veteran's current 
disability.  See also LeShore v. Brown, 8 Vet. App. 406 
(1995); also Swann v. Brown, 5 Vet. App. 229 (1993).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  For the reasons and bases provided above, 
the evidence in this case preponderates against the claim for 
service connection for a left eye disability.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107); 38 C.F.R. § 3.102 (2001).  The veteran's 
claim is thus denied.



ORDER

Entitlement to service connection for a left eye condition is 
denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 


